ANSTEAD, Judge,
specially concurring.
I agree that appellant’s conviction should be affirmed although his appeal has presented some troubling issues that have been well briefed on both sides.
I concur with the majority’s resolution of all the issues and comment on just a few. Initially, I agree that the evidence was sufficient to sustain a conviction for kidnapping because it reflects that, even though appellant did not participate in the initial seizure of the victim, he did join with his codefendants in confining the victim against his will. I find no error in the trial court’s refusal to grant appellant’s motion for severance predicated on Bruton v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476 (1968) and a claim of “antagonistic” defenses among the defendants. I see no genuine Bruton problem and believe the trial court properly exercised the discretion granted it under McCray v. State, 416 So.2d 804 (Fla.1982) to try all three alleged kidnappers together in the same trial. I also believe the evidence of the drug activities that resulted in the kidnapping was properly admitted to reveal the context in which this crime took place. Cf. Williams v. State, 110 So.2d 654 (Fla.1959).